Per Curiam.
Defendant was tried and convicted in the circuit court, county of Kalamazoo, before the Honorable Raymond W. Fox, sitting without a jury, of the crime of gross indecency. MCLA § 750-.338 (Stat Ann 1954 Rev § 28.570). Defendant appeals, alleging error in the admission of the testimony of the complaining witness and the court’s reliance thereon.
Although the trial judge determined that parts of the testimony of the complainant were not true, he *531specifically stated that lie did not rely on any of such testimony. However, the complaining witness’ testimony substantiating the presence of all the elements of the crime was believed by the trial judge. Review of the record convinces us that the trial court did not clearly err in finding the defendant guilty.
Affirmed.